 1   NICHOLAS M. WAJDA
 2   nick@wajdalawgroup.com
     WAJDA LAW GROUP, APC
 3   6167 Bristol Parkway, Suite 200
 4   Culver City, California 90230
     Telephone: (310) 997-0471
 5   Facsimile: (866) 286-8433
 6   Attorney for Plaintiff
 7

 8                        UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   GRIFFEN DIETRICH,                       Case No. 2:19-cv-07635-RAO

12                    Plaintiff,             PROPOSED ORDER

13          v.

14
     PORTFOLIO RECOVERY
15   ASSOCIATES, LLC,

16                    Defendant.

17

18         Plaintiff, GRIFFEN DIETRICH (“Plaintiff”), by and through her attorneys,
19
     Sulaiman Law Group, Ltd. , having filed with this Court her Notice of Voluntary
20

21
     Dismissal with Prejudice, and the Court having reviewed same, now finds that this

22   matter should be dismissed.
23
           IT IS THEREFORE ORDERED by this Court that the above cause of action
24

25   is hereby dismissed, with prejudice.

26   Dated: September 9, 2019               ______________________________
27                                          Honorable Rozella A. Oliver
                                            United States Magistrate Judge
28
                                               1
